Case 1:20-cv-01225-RP Document 1-9 Filed 12/16/20 Page 1 of 3

EXHIBIT 6
Case 1:20-cv-01225-RP Document 1-9 Filed 12/16/20 Page 2/28/2820 8:31 am
Lisa David, District Clerk
Williamson County, Texas

395th District Court of WILLIAMSON Count, Texas ba

405 M.L.K. BLVD., BOX 15 GEORGETOWN TX 78626
CASE #: 20-1793-C395

LACYNDRA HARRELL

tes

Plainciff
vs
CRS EXPRESS INC, AND ROGER COUTURE

Defendant
AFFIDAVIT OF SERVICE

 

I, RICHARD E DOMINGUEZ, make statement to the fact;

That I am a competent person more than 18 years of age or older and not a party to
this action, nor interested in outcome of the suit. That I received the documents
stated below on 11/16/20 8:57 am, instructing for same to be delivered upon CRS
EXPRESS INC BY SERVING ITS REGISTERED AGENT TRUCKING COMPLIANCE SERCIVE INC.

That I delivered to: CRS EXPRESS INC BY SERVING ITS REGISTERED AGENT TRUCKING
COMPLIANCE SERCIVE INC. By Delivering to David Reza, Manager W/
Border Tr

the following : CITATION; PLAINTIFFS ORIGINAL PETITION

at this address ; 1519 WYOMING
El Paso, El Paso County, TX 79902

Manner of Delivery : By PERSONALLY delivering the document(s) to the person above.
Delivered on : Monday November 16, 2020 11:43 am

My name is RICHARD E DOMINGUEZ, my date of birth is November 7th, 1970, and my
address is Professional Civil Process El Paso, Professional Civil Process, Inc.,
2200 N Yarbrough Suite B-186, El Paso TX 79925, and U.S.A. I declare under penalty
of perjury that the foregoing is true and correct.

Executed in El Paso County, State of Texas, on the ZD day of

 
  

 

 

 

 

 

 

Nov , 2020.
- 169 Declarant
TX Certification#: 7 fexp. 08/31/2021
Service Fee: 75.00 PCP Inv#: E20B00071
Witness Fee: .00 SO Inv#: A20B02782
AX02A20 802782 Mileage Fee: .00
yvonneft Wright, Crystal
eaffidavits@pcpusa.net E-FILE RETURN

‘ wince Envelope# 48324923
Case 1:20-cv-01225-RP Document 1-9 Filed 12/16/20 Page 3 of 3

CITATION
THE STATE OF TEXAS, COUNTY OF WILLIAMSON
NO. 20-1793-C395

LACYNDRA HARRELL VS. CRS EXPRESS INC., AND ROGER COUTURE Filed: 11/23/2020 8:31 AM
Lisa David, District Clerk
TO: CRS Express Inc Williamson County, Texas
By Serving International Border Trucking Compliance Service Inc. Tammy Clinton
1319 Wyoming

El Paso TX 79902

DEFENDANT in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
issued this citation by 10:00 a.m, on the Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment for the relief demanded in the petition may be taken against you.

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION in the above styled and numbered cause, which was filed on the 10th
day of November, 2020 in the 395th Judicial District Court of Williamson County, Texas. This instrument describes the claim against
you,

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court.at office on this the 12th day of November, 2020.

ADDRESS OF LEAD ATTORNEY FOR Lisa David, District Clerk,
PETITIONER:
Crystal Wright PO Box 24, Georgetown, TX 78627

Williamson County, Texas

5711 University Hei
711 University Heights Blvd (512) 943-1212

Ste 101
San Antonio TX 78249

 

py: Stephanie Robley

Stephanie Robles, Deputy

 

 

RETURN OF SERVICE
Cametohandonthe _ day of ,20__,at _o'clock __M. and executed at , within the
County of , Texas, at o'clock M. on the day of ____,20__, by delivering to the
within named , in person a true copy of this citation, with a true and correct copy of the
PLAINTIFF'S ORIGINAL PETITION attached thereto, having first endorsed on such copy of citation the date of delivery.
* NOT EXECUTED, the diligence used to execute being (show manner of delivery)

 

 

 

 

 

; for the following reason ,
the defendant may be found at
*Strike if not applicable.
TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY COUNTY, TEXAS
SHERIFF/CONSTABLE BY: DEPUTY

 

 

FEE FOR SERVICE OF CITATION :$

COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return.
My name is _ age _»mydateofbirhis , and my address is
Please print, (First, Middie, Last)

(Street, City, Zip).

 

L DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
Executed in_ __County, State of , on the day of , 20

___Declarant/Authorized Process Server 0. wo eee ee ene. ID #& expiration of certification

Envelope# 48324923

~ tome
